ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-17, 20-22, 24-26 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Longo (Reg. No. 53,235) on 1/14/2021.

Please change claim 14 to: 
14. (Currently Amended) A leak detection module for checking a seal of an object to be tested using a tracer gas, comprising:
a leak detector;
a manipulatable probe; and
a human-machine interface including a voice recognition device configured to
recognize a voice command controlling the leak detection module, and recognize a voice command controlling the leak detector;
wherein the voice recognition device is further configured to recognize a voice command commanding a starting of a measurement of a concentration of the tracer gas representing a rate of leakage from the object to be tested by the leak detector and/or reinitialization of background noise and/or starting of a calibration of the leak detector.

Please CANCEL claim 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the independent claim 1, the prior art broadly discloses a head mounted displays includes the voice recognition device to recognize a voice command controlling the lead detector. The present invention differs from the prior art of record in that the present invention also requires wherein the voice recognition device is further configured to recognize a voice command commanding a starting of a measurement of a concentration of the tracer gas representing a rate of leakage from the object to be tested by the leak detector and/or reinitialization of background noise and/or starting of a calibration of the leak detector.
Therefore, the recited limitations, in the specific combination as recited in the independent claim 1 defines patentability of the claims over the prior art of record.
Claims 15-17, 19-22, and 24-26 which depend from claim 1, are also allowed for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143